 1
2
3                                                                 FEB 2 6 2019
4
5
6
7
8
                IN THE UNITED STATES DISTRICT COURT
9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:19-CR-00086-RGK
       UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
                                                       R. Crim. P. 31.1(a)(6);
14
15
                        v.                       ~Fed.
                                                  8 U.S.C. § 3143(a)(1)]
        JUAN MANUEL ZAZUETA-
16      ALAPIZCO,
17                      Defendant.
18
19
20
                                                I.
21
             On February 25, 2019, Defendant Juan Manuel Zazueta-Alapizco
22
       ("Defendant") appeared before the Court for initial appearance on the petition and
23
       warrant for revocation of supervised release issued in this matter, Case No. 2:19-
►
~ ~!
       CR-00086-RGK. The Court appointed Deputy Federal Public Defender Charles
25
       Brown to represent Defendant, and Deputy Federal Public Defender Jill Ginstling
26
       made a special appearance for Mr. Brown.
27
       ///
28
 1                                                  II.
2           Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.
3     § 3143(a)following Defendant's arrest for alleged violations) ofthe terms of
4     Defendant's ❑probation / ~ supervised release, the Court finds that:
5           A.     ❑     Defendant submitted to the Government's Request for
6     Detention;
I
f I         B.     ~     Defendant has not carried his burden of establishing by clear

8     and convincing evidence that Defendant will appear for further proceedings as
9     required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10          • No legal status in the United States;
11          • Family ties to Mexico
12          • Pending federal case noted in prior criminal record
13          • Pending deportation proceedings; and

14          • Outstanding immigration warrant.

15
16          C.     ~     Defendant has not carried his burden of establishing by clear

17    and convincing evidence that Defendant will not endanger the safety of any other

18    person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based
19 ~.~
20          • Prior criminal record;

21          • History of failure to comply with court orders; and

22          • Pending federal matter.

23
24    ///

25    ///

26    ///

27    ///
      ///

                                                2
 1 '                                     III.
 2 !,         IT IS THEREFORE ORDERED that the defendant be detained pending
 3      further proceedings.
 4
 5      Dated: February 26, 2019
 6
                                                  /s/
 7                                           MARIA A. AUDERO
                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
[i ~l
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
